Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
Applicants’ amendment of 6/24/ 2022 is acknowledged and entered. 
Claims 15-34 are pending. Claims 26-29 were examined before. Claims 15-25, 30-34 are withdrawn and will be canceled.
Claims 26-29 are allowed.
	
Examiner Amendment
 	Cancel claims  15-25, and  30-34.
The following is an examiner’s statement of reasons for allowance:

Applicants  made  a new  cellulase composition comprising hydrolases that hydrolyze glycosidic linkages and are obtained from a culture medium of BXL1 gene-disrupted Trichoderma having the following characteristics (a) to (d):
(a) the cellulase composition has Beta-xylosidase specific activity in terms on an enzyme activity for degrading p-nitrophenyl-beta-D-xylopyranoside per 1 mg of protein in said cellulase composition in an amount of 0.006 U/mg protein or less; (b) cellobiohydrolase specific activity in terms of an enzyme activity for degrading p- nitrophenyl-beta-D-lactopyranoside per 1 mg of protein in said cellulase composition is at least 0.1 U/mg protein; (c) beta-glucosidase specific activity in terms of an enzyme activity for degrading p- nitrophenyl-beta-D-glucopyranoside per 1 mg of protein in said cellulase composition is at least 0.25 U/mg protein; and (d) the protein concentration of said cellulase composition is 3 g/L or more.
. 
Prior art does not anticipates or suggest cellulase composition comprising hydrolases that hydrolyze glycosidic linkages and are obtained from a culture medium of BXL1 gene-disrupted Trichoderma having the following characteristics (a) to (d):
(a) the cellulase composition has Beta-xylosidase specific activity in terms on an enzyme activity for degrading p-nitrophenyl-beta-D-xylopyranoside per 1 mg of protein in said cellulase composition in an amount of 0.006 U/mg protein or less; (b) cellobiohydrolase specific activity in terms of an enzyme activity for degrading p- nitrophenyl-beta-D-lactopyranoside per 1 mg of protein in said cellulase composition is at least 0.1 U/mg protein; (c) beta-glucosidase specific activity in terms of an enzyme activity for degrading p- nitrophenyl-beta-D-glucopyranoside per 1 mg of protein in said cellulase composition is at least 0.25 U/mg protein; and (d) the protein concentration of said cellulase composition is 3 g/L or more.
As such the cellulase composition comprising hydrolases that hydrolyze glycosidic linkages and are obtained from a culture medium of BXL1 gene-disrupted Trichoderma having the following characteristics (a) to (d):
(a) the cellulase composition has Beta-xylosidase specific activity in terms on an enzyme activity for degrading p-nitrophenyl-beta-D-xylopyranoside per 1 mg of protein in said cellulase composition in an amount of 0.006 U/mg protein or less; (b) cellobiohydrolase specific activity in terms of an enzyme activity for degrading p- nitrophenyl-beta-D-lactopyranoside per 1 mg of protein in said cellulase composition is at least 0.1 U/mg protein; (c) beta-glucosidase specific activity in terms of an enzyme activity for degrading p- nitrophenyl-beta-D-glucopyranoside per 1 mg of protein in said cellulase composition is at least 0.25 U/mg protein; and (d) the protein concentration of said cellulase composition is 3 g/L or more is novel and non-obvious.

The filing of Terminal Disclaimers over US Patent NO: 10590497 and   Application NO: 16/089271 obviated all possible double patenting issues. The terminal disclaimers filed on 6/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  US Patent NO: 10590497 and   Application NO: 16/089271 has been reviewed and are accepted.  The terminal disclaimers have been recorded.

 Thus claims 26-29 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/TEKCHAND SAIDHA/Primary Examiner, Art Unit 1652